ITEMID: 001-96491
LANGUAGEISOCODE: ENG
RESPONDENT: BIH
BRANCH: GRANDCHAMBER
DATE: 2009
DOCNAME: CASE OF SEJDIĆ AND FINCI v. BOSNIA AND HERZEGOVINA
IMPORTANCE: 1
CONCLUSION: Violation of Art. 14+P1-3;Violation of P12-1;Remainder inadmissible;Non-pecuniary damage - finding of a violation sufficient
JUDGES: Christos Rozakis;Egbert Myjer;Françoise Tulkens;George Nicolaou;Giovanni Bonello;Jean-Paul Costa;Josep Casadevall;Khanlar Hajiyev;Lech Garlicki;Ledi Bianku;Luis López Guerra;Mihai Poalelungi;Nicolas Bratza;Peer Lorenzen
TEXT: 6. The Constitution of Bosnia and Herzegovina (hereinafter referred to as “the Constitution” or “the State Constitution” when it is necessary to distinguish it from the Entity Constitutions) is an annex to the 1995 General Framework Agreement for Peace in Bosnia and Herzegovina (“the Dayton Agreement”), initialled at Dayton on 21 November 1995 and signed in Paris on 14 December 1995. Since it was part of a peace treaty, the Constitution was drafted and adopted without the application of procedures which could have provided democratic legitimacy. It constitutes the unique case of a constitution which was never officially published in the official languages of the country concerned but was agreed and published in a foreign language, English. The Constitution confirmed the continuation of the legal existence of Bosnia and Herzegovina as a State, while modifying its internal structure. In accordance with the Constitution, Bosnia and Herzegovina consists of two Entities: the Federation of Bosnia and Herzegovina and the Republika Srpska. The Dayton Agreement failed to resolve the Inter-Entity Boundary Line in the Brčko area, but the parties agreed to a binding arbitration in this regard (Article V of Annex 2 to the Dayton Agreement). Pursuant to an arbitral award of 5 March 1999, the Brčko District has been created under the exclusive sovereignty of the State.
7. In the Preamble to the Constitution, Bosniacs, Croats and Serbs are described as “constituent peoples”. At the State level, power-sharing arrangements were introduced, making it impossible to adopt decisions against the will of the representatives of any “constituent people”, including a vital interest veto, an Entity veto, a bicameral system (with a House of Peoples composed of five Bosniacs and the same number of Croats from the Federation of Bosnia and Herzegovina and five Serbs from the Republika Srpska) as well as a collective Presidency of three members with a Bosniac and a Croat from the Federation of Bosnia and Herzegovina and a Serb from the Republika Srpska (for more details, see paragraphs 12 and 22 below).
8. The applicants were born in 1956 and 1943 respectively. They have held and still hold prominent public positions. Mr Sejdić is now the Roma Monitor of the Organisation on Security and Cooperation in Europe (OSCE) Mission to Bosnia and Herzegovina, having previously served as a member of the Roma Council of Bosnia and Herzegovina (the highest representative body of the local Roma community) and a member of the Advisory Committee for Roma (a joint body comprising representatives of the local Roma community and of the relevant ministries). Mr Finci is now serving as the Ambassador of Bosnia and Herzegovina to Switzerland, having previously held positions that included being the President of the Inter-Religious Council of Bosnia and Herzegovina and the Head of the State Civil Service Agency.
9. The applicants describe themselves to be of Roma and Jewish origin respectively. Since they do not declare affiliation with any of the “constituent peoples”, they are ineligible to stand for election to the House of Peoples (the second chamber of the State Parliament) and the Presidency (the collective Head of State). Mr Finci obtained official confirmation in this regard on 3 January 2007.
10. The Dayton Agreement, initialled at the Wright-Patterson Air Force Base near Dayton (the United States of America) on 21 November 1995 and signed in Paris (France) on 14 December 1995, was the culmination of some forty-four months of intermittent negotiations under the auspices of the International Conference on the former Yugoslavia and the Contact Group. It entered into force on the latter date and contains twelve annexes.
11. The Constitution makes a distinction between “constituent peoples” (persons who declare affiliation with Bosniacs, Croats and Serbs) and “others” (members of ethnic minorities and persons who do not declare affiliation with any particular group because of intermarriage, mixed parenthood, or other reasons). In the former Yugoslavia, a person’s ethnic affiliation was decided solely by that person, through a system of self-classification. Thus, no objective criteria, such as knowledge of a certain language or belonging to a specific religion were required. There was also no requirement of acceptance by other members of the ethnic group in question. The Constitution contains no provisions regarding the determination of one’s ethnicity: it appears that it was assumed that the traditional self-classification would suffice.
12. Only persons declaring affiliation with a “constituent people” are entitled to run for the House of Peoples (the second chamber of the State Parliament) and the Presidency (the collective Head of State). The following are the relevant provisions of the Constitution:
“The Parliamentary Assembly shall have two chambers: the House of Peoples and the House of Representatives.
1. House of Peoples. The House of Peoples shall comprise 15 delegates, two-thirds from the Federation (including five Croats and five Bosniacs) and one-third from the Republika Srpska (five Serbs).
(a) The designated Croat and Bosniac delegates from the Federation shall be selected respectively by the Croat and Bosniac delegates to the House of Peoples of the Federation. Delegates from the Republika Srpska shall be selected by the National Assembly of the Republika Srpska.
(b) Nine members of the House of Peoples shall comprise a quorum, provided that at least three Bosniac, three Croat, and three Serb delegates are present.
2. House of Representatives. The House of Representatives shall comprise 42 members, two-thirds elected from the territory of the Federation, one-third from the territory of the Republika Srpska.
(a) Members of the House of Representatives shall be directly elected from their Entity in accordance with an election law to be adopted by the Parliamentary Assembly. The first election, however, shall take place in accordance with Annex 3 to the General Framework Agreement.
(b) A majority of all members elected to the House of Representatives shall comprise a quorum.
3. Procedures.
(a) Each chamber shall be convened in Sarajevo not more than 30 days after its selection or election.
(b) Each chamber shall by majority vote adopt its internal rules and select from its members one Serb, one Bosniac, and one Croat to serve as its Chair and Deputy Chairs, with the position of Chair rotating among the three persons selected.
(c) All legislation shall require the approval of both chambers.
(d) All decisions in both chambers shall be by majority of those present and voting. The delegates and members shall make their best efforts to see that the majority includes at least one-third of the votes of delegates or members from the territory of each Entity. If a majority vote does not include one-third of the votes of delegates or members from the territory of each Entity, the chair and deputy chairs shall meet as a commission and attempt to obtain approval within three days of the vote. If those efforts fail, decisions shall be taken by a majority of those present and voting, provided that the dissenting votes do not include two-thirds or more of the delegates or members elected from either Entity.
(e) A proposed decision of the Parliamentary Assembly may be declared to be destructive of a vital interest of the Bosniac, Croat, or Serb people by a majority of, as appropriate, the Bosniac, Croat, or Serb delegates selected in accordance with paragraph l (a) above. Such a proposed decision shall require for approval in the House of Peoples a majority of the Bosniac, of the Croat, and of the Serb delegates present and voting.
(f) When a majority of the Bosniac, of the Croat, or of the Serb delegates objects to the invocation of paragraph (e), the chair of the House of Peoples shall immediately convene a joint commission comprising three delegates, one each selected by the Bosniac, by the Croat, and by the Serb delegates, to resolve the issue. If the commission fails to do so within five days, the matter will be referred to the Constitutional Court, which shall in an expedited process review it for procedural regularity.
(g) The House of Peoples may be dissolved by the Presidency or by the House itself, provided that the House’s decision to dissolve is approved by a majority that includes the majority of delegates from at least two of the Bosniac, Croat, or Serb peoples. The House of Peoples elected in the first elections after the entry into force of this Constitution may not, however, be dissolved.
(h) Decisions of the Parliamentary Assembly shall not take effect before publication.
(i) Both chambers shall publish a complete record of their deliberations and shall, save in exceptional circumstances in accordance with their rules, deliberate publicly.
(j) Delegates and members shall not be held criminally or civilly liable for any acts carried out within the scope of their duties in the Parliamentary Assembly.
4. Powers. The Parliamentary Assembly shall have responsibility for:
(a) Enacting legislation as necessary to implement decisions of the Presidency or to carry out the responsibilities of the Assembly under this Constitution.
(b) Deciding upon the sources and amounts of revenues for the operations of the institutions of Bosnia and Herzegovina and international obligations of Bosnia and Herzegovina.
(c) Approving a budget for the institutions of Bosnia and Herzegovina.
(d) Deciding whether to consent to the ratification of treaties.
(e) Such other matters as are necessary to carry out its duties or as are assigned to it by mutual agreement of the Entities.”
“The Presidency of Bosnia and Herzegovina shall consist of three members: one Bosniac and one Croat, each directly elected from the territory of the Federation, and one Serb directly elected from the territory of the Republika Srpska.
1. Election and Term.
(a) Members of the Presidency shall be directly elected in each Entity (with each voter voting to fill one seat on the Presidency) in accordance with an election law adopted by the Parliamentary Assembly. The first election, however, shall take place in accordance with Annex 3 to the General Framework Agreement. Any vacancy in the Presidency shall be filled from the relevant Entity in accordance with a law to be adopted by the Parliamentary Assembly.
(b) The term of the members of the Presidency elected in the first election shall be two years; the term of members subsequently elected shall be four years. Members shall be eligible to succeed themselves once and shall thereafter be ineligible for four years.
2. Procedures.
(a) The Presidency shall determine its own rules of procedure, which shall provide for adequate notice of all meetings of the Presidency.
(b) The members of the Presidency shall appoint from their members a chair. For the first term of the Presidency, the chair shall be the member who received the highest number of votes. Thereafter, the method of selecting the chair, by rotation or otherwise, shall be determined by the Parliamentary Assembly, subject to Article IV § 3.
(c) The Presidency shall endeavour to adopt all Presidency decisions (i.e. those concerning matters arising under Article V § 3 (a)-(e)) by consensus. Such decisions may, subject to paragraph (d) below, nevertheless be adopted by two members when all efforts to reach consensus have failed.
(d) A dissenting member of the Presidency may declare a Presidency decision to be destructive of a vital interest of the Entity from the territory from which he was elected, provided that he does so within three days of its adoption. Such a decision shall be referred immediately to the National Assembly of the Republika Srpska, if the declaration was made by the member from that territory; to the Bosniac delegates of the House of Peoples of the Federation, if the declaration was made by the Bosniac member; or to the Croat delegates of that body, if the declaration was made by the Croat member. If the declaration is confirmed by a two-thirds vote of those persons within ten days of the referral, the challenged Presidency decision shall not take effect.
3. Powers. The Presidency shall have responsibility for:
(a) Conducting the foreign policy of Bosnia and Herzegovina.
(b) Appointing ambassadors and other international representatives of Bosnia and Herzegovina, no more than two-thirds of whom may be selected from the territory of the Federation.
(c) Representing Bosnia and Herzegovina in international and European organisations and institutions and seeking membership in such organisations and institutions of which Bosnia and Herzegovina is not a member.
(d) Negotiating, denouncing, and, with the consent of the Parliamentary Assembly, ratifying treaties of Bosnia and Herzegovina.
(e) Executing decisions of the Parliamentary Assembly.
(f) Proposing, upon the recommendation of the Council of Ministers, an annual budget to the Parliamentary Assembly.
(g) Reporting as requested, but not less than annually, to the Parliamentary Assembly on expenditures by the Presidency.
(h) Coordinating as necessary with international and non-governmental organisations in Bosnia and Herzegovina.
(i) Performing such other functions as may be necessary to carry out its duties, as may be assigned to it by the Parliamentary Assembly, or as may be agreed by the Entities.”
13. The constitutional arrangements contested in the present case were not included in the Agreed Basic Principles which constituted the basic outline for what the future Dayton Agreement would contain (see paragraphs 6.1 and 6.2 of the Further Agreed Basic Principles of 26 September 1995). Reportedly, the international mediators reluctantly accepted these arrangements at a later stage because of strong demands to this effect from some of the parties to the conflict (see Nystuen, Achieving Peace or Protecting Human Rights? Conflicts between Norms Regarding Ethnic Discrimination in the Dayton Peace Agreement, Martinus Nijhoff Publishers, 2005, p. 192, and O’Brien, The Dayton Agreement in Bosnia: Durable Cease-Fire, Permanent Negotiation, in Zartman and Kremenyuk (eds), Peace versus Justice: Negotiating Forward- and Backward-Looking Outcomes, Rowman & Littlefield Publishers, 2005, p. 105).
14. Fully aware that these arrangements were most probably conflicting with human rights, the international mediators considered it to be especially important to make the Constitution a dynamic instrument and provide for their possible phasing out. Article II § 2 of the Constitution was therefore inserted (see Nystuen, cited above, p. 100). It reads as follows:
“The rights and freedoms set forth in the European Convention for the Protection of Human Rights and Fundamental Freedoms and its Protocols shall apply directly in Bosnia and Herzegovina. These shall have priority over all other law.”
While the Constitutional Court of Bosnia and Herzegovina, in decisions nos. U 5/04 of 31 March 2006 and U 13/05 of 26 May 2006, held that the European Convention on Human Rights did not have priority over the Constitution, it came to a different conclusion in decision no. AP 2678/06 of 29 September 2006. In the latter decision, it examined a discrimination complaint concerning the appellant’s ineligibility to stand for election to the Presidency on the ground of his ethnic origin (a Bosniac from the Republika Srpska) and rejected it on the merits. The relevant part of the majority opinion reads as follows (the translation has been provided by the Constitutional Court):
“18. The appellants argue that their rights have been violated, taking into account the fact that Article II § 2 of the Constitution of Bosnia and Herzegovina stipulates that the rights and freedoms set forth in the European Convention and its Protocols shall apply directly in Bosnia and Herzegovina and that they shall have priority over all other law. Therefore, the appellants are of the opinion that the candidacy of Ilijaz Pilav for a member of the Presidency of Bosnia and Herzegovina was rejected exclusively based on his national/ethnic origin in which they see a violation of Article 1 of Protocol No. 12 to the European Convention which guarantees that the enjoyment of any right set forth by law shall be secured without discrimination and that no one shall be discriminated against by any public authority on any ground including the national/ethnic origin.
...
22. There is no dispute that the provision of Article V of the Constitution of Bosnia and Herzegovina, as well as the provision of Article 8 of the Election Act 2001 have a restrictive character in a way that they restrict the rights of citizens with respect to the candidacy of Bosniacs and Croats from the territory of the Republika Srpska and the Serbs from the territory of the Federation of Bosnia and Herzegovina to stand for election as members of the Presidency of Bosnia and Herzegovina. However, the purpose of those provisions is strengthening of the position of constituent peoples in order to secure that the Presidency is composed of the representatives from amongst these three constituent peoples. Taking into account the current situation in Bosnia and Herzegovina, the restriction imposed by the Constitution and Election Act 2001, which exist with respect to the appellants’ rights in terms of differential treatment of the appellant’s candidacy in relation to the candidacy of other candidates who are Serbs and are directly elected from the territory of the Republika Srpska, is justified at this moment, since there is a reasonable justification for such treatment. Therefore, given the current situation in Bosnia and Herzegovina and specific nature of its constitutional order as well as bearing in mind the current constitutional and law arrangements, the challenged decisions of the Court of Bosnia and Herzegovina and the Central Election Commission did not violate the appellants’ rights under Article 1 of Protocol No. 12 to the European Convention and Article 25 of the International Covenant on Civil and Political Rights since the mentioned decisions are not arbitrary and are based on the law. It means that they serve a legitimate aim, that they are reasonably justified and that they do not place an excessive burden on the appellants given that the restrictions imposed on the appellants’ rights are proportional to the objectives of general community in terms of preservation of the established peace, continuation of dialogue, and consequently creation of conditions for amending the mentioned provisions of the Constitution of Bosnia and Herzegovina and Election Act 2001.”
15. As regards amendments to the Constitution, its Article X provides as follows:
“1. Amendment procedure. This Constitution may be amended by a decision of the Parliamentary Assembly, including a two-thirds majority of those present and voting in the House of Representatives.
2. Human Rights and Fundamental Freedoms. No amendment to this Constitution may eliminate or diminish any of the rights and freedoms referred to in Article II of this Constitution or alter the present paragraph.”
On 26 March 2009 the Parliamentary Assembly successfully amended the Constitution for the first time, in accordance with the above procedure. The amendment at issue concerned the status of the Brčko District.
16. The Agreement on Civilian Implementation outlines the mandate of the High Representative – the international administrator for Bosnia and Herzegovina, established with the authorisation of the United Nations Security Council by an informal group of States actively involved in the peace process (called the Peace Implementation Council) as an enforcement measure under Chapter VII of the United Nations Charter (see United Nations Security Council Resolution 1031 of 15 December 1995).
17. It is well known that the High Representative’s powers are extensive (see Berić and Others v. Bosnia and Herzegovina (dec.), nos. 36357/04 and others, 16 October 2007). On numerous occasions, he has imposed ordinary legislation and has amended the Entity Constitutions (the Entity Constitutions, as opposed to the State Constitution, are not part of the Dayton Agreement). Whether the High Representative’s powers also cover the State Constitution is, however, less clear. The Dayton Agreement is silent on this matter, but an episode concerning a typing error in the State Constitution would suggest a negative answer. Several months after the entry into force of the Dayton Agreement, some of the international lawyers who had been present during the Dayton negotiations realised that a reference in Article V § 2 (c) was wrong (the reference to Article III § 1 (a)-(e) was meant to have been a reference to Article V § 3 (a)-(e)). In November 1996 the High Representative, Mr Bildt, wrote a letter to the Secretary of State of the United States of America, Mr Christopher, and proposed to correct the error by invoking Annex 10 to the Dayton Agreement. Mr Christopher considered that Mr Bildt’s authority under Annex 10 did not extend to the State Constitution (see the text of their correspondence in Nystuen, cited above, pp. 80-81). Shortly thereafter, the error was corrected without any formal decision: the High Representative simply informed the Presidency of Bosnia and Herzegovina and published a corrected version of the State Constitution. What is relevant to the present case is that the official position of High Representatives has ever since been that the State Constitution is beyond their reach. The speech by Lord Ashdown, in his capacity as High Representative, to the Venice Commission confirms this (see the Report from the 60th Plenary Session of the Venice Commission, CDL-PV(2004)003 of 3 November 2004, p. 18). The relevant part of his speech reads as follows:
“If Bosnia and Herzegovina wishes to join the [European Union] and NATO it will need a fully functioning State and nothing less. Bosnia and Herzegovina political leaders are already beginning to realise that they face a choice: to maintain the current constitution and pay the economic, social and political consequences, or make the constitutional changes required to make Bosnia and Herzegovina a stable, functional and prosperous country within the European Union.
I do not believe that the people of Bosnia and Herzegovina will accept that their constitution should be a barrier to their security and prosperity.
However, we cannot remove that barrier for them.
It has consistently been the view of [the] Peace Implementation Council and successive High Representatives, including me, that, provided the Parties observe Dayton – and there remains a question mark on this in respect of Republika Srpska’s compliance with The Hague, then the Constitution of Bosnia and Herzegovina should be changed only by the prescribed procedures by the Parliamentary Assembly of Bosnia and Herzegovina and not by the International Community. In other words, that, provided Dayton is observed, the powers of the High Representative begin and end with the Dayton texts, and that any alteration to the Constitution enshrined therein is a matter for the people of Bosnia and Herzegovina and their elected representatives to consider.”
18. The Election Act 2001 (published in Official Gazette of Bosnia and Herzegovina no. 23/01 of 19 September 2001, amendments published in Official Gazette nos. 7/02 of 10 April 2002, 9/02 of 3 May 2002, 20/02 of 3 August 2002, 25/02 of 10 September 2002, 4/04 of 3 March 2004, 20/04 of 17 May 2004, 25/05 of 26 April 2005, 52/05 of 2 August 2005, 65/05 of 20 September 2005, 77/05 of 7 November 2005, 11/06 of 20 February 2006, 24/06 of 3 April 2006, 32/07 of 30 April 2007, 33/08 of 22 April 2008 and 37/08 of 7 May 2008) entered into force on 27 September 2001. The relevant provisions of this Act provide:
“Each citizen of Bosnia and Herzegovina who has attained eighteen (18) years of age shall have the right to vote and to be elected pursuant to this law.”
“In order to be certified for the elections, an independent candidate must present to the Central Election Commission his or her application for participation in the elections, which is to contain at least:
1. one thousand five hundred (1,500) signatures of registered voters for elections for members of the Presidency of Bosnia and Herzegovina; ...”
“The list of candidates shall contain the name and surname of every candidate on the list, their personal identification number (JMBG number), permanent residence address, declared affiliation with a particular ‘constituent people’ or the group of ‘others’, valid ID card number and place of issue, as well as a signature of the president of the political party or presidents of the political parties in the coalition. Each candidate’s declaration of acceptance of candidacy, a statement confirming the absence of impediments referred to in section 1.10(1)(4) of this Act and a statement indicating his or her property situation referred to in section 15.7 of this Act shall be attached to the list. The declaration and statements must be duly certified.
The declaration of affiliation with a particular ‘constituent people’ or the group of ‘others’ referred to in the paragraph [immediately] above shall be used for purposes of the exercise of the right to hold an elected or appointed position for which such declaration is required in the election cycle for which the list has been submitted.
A candidate shall be entitled not to declare his or her affiliation to a ‘constituent people’ or the group of ‘others’. However, any such failure to declare affiliation shall be considered as a waiver of the right to hold an elected or appointed position for which such declaration is required.”
“The members of the Presidency of Bosnia and Herzegovina who are directly elected from the territory of the Federation of Bosnia and Herzegovina – one Bosniac and one Croat, shall be elected by voters registered to vote in the Federation of Bosnia and Herzegovina. A voter registered to vote in the Federation of Bosnia and Herzegovina may vote for either the Bosniac or Croat member of the Presidency, but not for both. The Bosniac and Croat member who receives the highest number of votes among candidates from the same constituent people shall be elected.
The member of the Presidency of Bosnia and Herzegovina who is directly elected from the territory of the Republika Srpska – a Serb – shall be elected by voters registered to vote in the Republika Srpska. The candidate who receives the highest number of votes shall be elected.
The mandate for the members of the Presidency of Bosnia and Herzegovina shall be four (4) years.”
“Croat and Bosniac delegates from the Federation of Bosnia and Herzegovina to the House of Peoples of Bosnia and Herzegovina shall be elected by the Croat and Bosniac caucus, as appropriate, in the House of Peoples of the Federation of Bosnia and Herzegovina.
Croat and Bosniac delegates to the House of Peoples of the Federation of Bosnia and Herzegovina shall elect delegates from their respective constituent people.
Serb delegates and delegates of the ‘others’ to the House of Peoples of the Federation of Bosnia and Herzegovina shall not participate in the process of electing Bosniac and Croat delegates for the House of Peoples of Bosnia and Herzegovina from the Federation of Bosnia and Herzegovina.
Delegates from the Republika Srpska (five Serbs) to the House of Peoples of Bosnia and Herzegovina shall be elected by the National Assembly of the Republika Srpska.
Bosniac and Croat delegates and delegates of the ‘others’ to the National Assembly of the Republika Srpska shall participate in the process of electing delegates from the Republika Srpska to the House of Peoples of Bosnia and Herzegovina.”
“Bosniac or Croat delegates to the House of Peoples of Bosnia and Herzegovina shall be elected in such a way that each political entity participating in the Bosniac or Croat caucus or each delegate from the Bosniac or the Croat caucus in the House of Peoples of the Federation of Bosnia and Herzegovina, shall have the right to nominate one or more candidates to the list for the election of Bosniac or Croat delegates to the House of Peoples of Bosnia and Herzegovina.
Each list may include more candidates than the number of delegates to be elected to the House of Peoples of Bosnia and Herzegovina.”
“Election of delegates from the Republika Srpska to the House of Peoples of Bosnia and Herzegovina shall be conducted in such a way that each political party or each delegate to the National Assembly of the Republika Srpska shall have the right to nominate one or more candidates to the list for the election of Serb delegates to the House of Peoples of Bosnia and Herzegovina.
Each list may include more candidates than the number of delegates to be elected to the House of Peoples of Bosnia and Herzegovina.”
19. The International Convention on the Elimination of All Forms of Racial Discrimination, adopted under the auspices of the United Nations on 21 December 1965, entered into force in respect of Bosnia and Herzegovina on 16 July 1993. The relevant part of its Article 1 provides:
“In this Convention, the term ‘racial discrimination’ shall mean any distinction, exclusion, restriction or preference based on race, colour, descent, or national or ethnic origin which has the purpose or effect of nullifying or impairing the recognition, enjoyment or exercise, on an equal footing, of human rights and fundamental freedoms in the political, economic, social, cultural or any other field of public life.”
The relevant parts of Article 5 of the Convention read as follows:
“In compliance with the fundamental obligations laid down in Article 2 of this Convention, States Parties undertake to prohibit and to eliminate racial discrimination in all its forms and to guarantee the right of everyone, without distinction as to race, colour, or national or ethnic origin, to equality before the law, notably in the enjoyment of the following rights:
...
(c) Political rights, in particular the right to participate in elections – to vote and to stand for election – on the basis of universal and equal suffrage, to take part in the government as well as in the conduct of public affairs at any level and to have equal access to public service;
...”
The Concluding Observations on Bosnia and Herzegovina of the Committee on the Elimination of Racial Discrimination, the body of independent experts set up to monitor the implementation of this treaty, read, in the relevant part, as follows (document CERD/C/BIH/CO/6 of 11 April 2006, paragraph 11):
“The Committee is deeply concerned that under Articles IV and V of the State Constitution, only persons belonging to a group considered by law to be one of Bosnia and Herzegovina’s ‘constituent peoples’ (Bosniaks, Croats, and Serbs), which group also constitutes the dominant majority within the Entity in which the person resides (e.g. Bosniaks and Croats within the Federation of Bosnia and Herzegovina, and Serbs within the Republika Srpska), can be elected to the House of Peoples and to the tripartite Presidency of Bosnia and Herzegovina. The existing legal structure therefore excludes from the House of Peoples and the Presidency all persons who are referred to as ‘Others’, that is persons belonging to national minorities or ethnic groups other than Bosniaks, Croats, or Serbs. Although the tripartite structure of the State Party’s principal political institutions may have been justified, or even initially necessary to establish peace following the armed conflict within the territory of the State Party, the Committee notes that legal distinctions that favour and grant special privileges and preferences to certain ethnic groups are not compatible with Articles 1 and 5 (c) of the Convention. The Committee further notes that this is especially true when the exigency for which the special privileges and preferences were undertaken has abated. (Articles 1 (4) and 5 (c)).
The Committee urges the State Party to proceed with amending the relevant provisions of the State Constitution and the Election Law, with a view to ensuring the equal enjoyment of the right to vote and to stand for election by all citizens irrespective of ethnicity.”
20. The International Covenant on Civil and Political Rights, adopted under the auspices of the United Nations on 16 December 1966, entered into force in respect of Bosnia and Herzegovina on 6 March 1992. The following are its relevant provisions:
“Each State Party to the present Covenant undertakes to respect and to ensure to all individuals within its territory and subject to its jurisdiction the rights recognised in the present Covenant, without distinction of any kind, such as race, colour, sex, language, religion, political or other opinion, national or social origin, property, birth or other status.”
“Every citizen shall have the right and the opportunity, without any of the distinctions mentioned in Article 2 and without unreasonable restrictions:
(a) To take part in the conduct of public affairs, directly or through freely chosen representatives;
(b) To vote and to be elected at genuine periodic elections which shall be by universal and equal suffrage and shall be held by secret ballot, guaranteeing the free expression of the will of the electors;
(c) To have access, on general terms of equality, to public service in his country.”
“All persons are equal before the law and are entitled without any discrimination to the equal protection of the law. In this respect, the law shall prohibit any discrimination and guarantee to all persons equal and effective protection against discrimination on any ground such as race, colour, sex, language, religion, political or other opinion, national or social origin, property, birth or other status.”
The Concluding Observations on Bosnia and Herzegovina of the United Nations Human Rights Committee, the body of independent experts set up to monitor the implementation of this treaty, read, in the relevant part, as follows (document CCPR/C/BIH/CO/1 of 22 November 2006, paragraph 8):
“The Committee is concerned that after the rejection of the relevant constitutional amendment on 26 April 2006, the State Constitution and Election Law continue to exclude ‘Others’, i.e. persons not belonging to one of the State Party’s ‘constituent peoples’ (Bosniaks, Croats and Serbs), from being elected to the House of Peoples and to the tripartite Presidency of Bosnia and Herzegovina. (Articles 2, 25 and 26).
The State Party should reopen talks on the constitutional reform in a transparent process and on a wide participatory basis, including all stakeholders, with a view to adopting an electoral system that guarantees equal enjoyment of the rights under Article 25 of the Covenant to all citizens irrespective of ethnicity.”
21. In becoming a member of the Council of Europe in 2002, Bosnia and Herzegovina undertook to “review within one year, with the assistance of the European Commission for Democracy through Law (Venice Commission), the electoral legislation in the light of Council of Europe standards, and to revise it where necessary” (see Opinion 234(2002) of the Parliamentary Assembly of the Council of Europe of 22 January 2002, paragraph 15(iv)(b)). Thereafter, the Parliamentary Assembly of the Council of Europe has periodically reminded Bosnia and Herzegovina of this post-accession obligation and urged it to adopt a new constitution before October 2010 with a view to replacing “the mechanisms of ethnic representation by representation based on the civic principle, notably by ending the constitutional discrimination against ‘Others’” (see Resolution 1383 (2004) of 23 June 2004, paragraph 3; Resolution 1513 (2006) of 29 June 2006, paragraph 20; and Resolution 1626 (2008) of 30 September 2008, paragraph 8).
22. The Venice Commission, the Council of Europe’s advisory body on constitutional matters, adopted a number of Opinions in this connection.
The Opinion on the constitutional situation in Bosnia and Herzegovina and the powers of the High Representative (document CDL-AD(2005)004 of 11 March 2005) reads, in the relevant part, as follows:
“1. On 23 June 2004 the Parliamentary Assembly of the Council of Europe adopted Resolution 1384 on ‘Strengthening of democratic institutions in Bosnia and Herzegovina’. Paragraph 13 of the Resolution asks the Venice Commission to examine several constitutional issues in Bosnia and Herzegovina.
...
29. Bosnia and Herzegovina is a country in transition facing severe economic problems and desiring to take part in European integration. The country will only be able to cope with the numerous challenges resulting from this situation if there is a strong and effective government. The constitutional rules on the functioning of the State organs are however not designed to produce strong government but to prevent the majority from taking decisions adversely affecting other groups. It is understandable that in a post-conflict situation there was (and is) insufficient trust between ethnic groups to allow government on the basis of the majoritarian principle alone. In such a situation specific safeguards have to be found which ensure that all major groups, in Bosnia and Herzegovina the constituent peoples, can accept the constitutional rules and feel protected by them. As a consequence the Bosnia and Herzegovina Constitution ensures the protection of the interests of the constituent peoples not only through territorial arrangements reflecting their interests but also through the composition of the State organs and the rules on their functioning. In such a situation, a balance has indeed to be struck between the need to protect the interests of all constituent peoples on the one hand and the need for effective government on the other. However, in the Bosnia and Herzegovina Constitution, there are many provisions ensuring the protection of the interests of the constituent peoples, inter alia: the vital interest veto in the Parliamentary Assembly, the two-chamber system and the collective Presidency on an ethnic basis. The combined effect of these provisions makes effective government extremely difficult, if not impossible. Hitherto the system has more or less functioned due to the paramount role of the High Representative. This role is however not sustainable.
The vital interest veto
30. The most important mechanism ensuring that no decisions are taken against the interest of any constituent people is the vital interest veto. If the majority of the Bosniac, Croat or Serb delegates in the House of Peoples declare that a proposed decision of the Parliamentary Assembly is destructive to a vital interest of their people, the majority of Bosniac, Serb and Croat delegates have to vote for the decision for it to be adopted. The majority of delegates from another people may object to the invocation of the clause. In this case a conciliation procedure is foreseen and ultimately a decision is taken by the Constitutional Court as to the procedural regularity of the invocation. It is noteworthy that the Constitution does not define the notion of vital interest veto, contrary to the Entity Constitutions which provide a (excessively broad) definition.
31. It is obvious, and was confirmed by many interlocutors, that this procedure entails a serious risk of blocking decision-making. Others argued that this risk should not be overestimated since the procedure has rarely been used and the Constitutional Court in a decision of 25 June 2004 started to interpret the notion [see decision U-8/04 on the vital interest veto against the Framework Law on Higher Education]. The decision indeed indicates that the Court does not consider that the vital interest is a purely subjective notion within the discretion of each member of parliament and which would not be subject to review by the Court. On the contrary, the Court examined the arguments put forward to justify the use of the vital interest veto, upheld one argument and rejected another.
32. The Commission is nevertheless of the opinion that a precise and strict definition of vital interest in the Constitution is necessary. The main problem with veto powers is not their use but their preventive effect. Since all politicians involved are fully conscious of the existence of the possibility of a veto, an issue with respect to which a veto can be expected will not even be put to the vote. Due to the existence of the veto, a delegation taking a particularly intransigent position and refusing to compromise is in a strong position. It is true that further case-law from the Constitutional Court may provide a definition of the vital interest and reduce the risks inherent in the mechanism. This may however take a long time and it also seems inappropriate to leave such a task with major political implications to the Court alone without providing it with guidance in the text of the Constitution.
33. Under present conditions within Bosnia and Herzegovina, it seems unrealistic to ask for a complete abolition of the vital interest veto. The Commission nevertheless considers that it would be important and urgent to provide a clear definition of the vital interest in the text of the Constitution. This definition will have to be agreed by the representatives of the three constituent peoples but should not correspond to the present definition in the Entity Constitutions which allows practically anything being defined as vital interest. It should not be excessively broad but focus on rights of particular importance to the respective peoples, mainly in areas such as language, education and culture.
Entity veto
34. In addition to the vital interest veto, Article IV § 3 (d) of the Constitution provides for a veto by two-thirds of the delegation from either Entity. This veto, which in practice seems potentially relevant only for the Republika Srpska, appears redundant having regard to the existence of the vital interest veto.
Bicameral system
35. Article IV of the Constitution provides for a bicameral system with a House of Representatives and a House of Peoples both having the same powers. Bicameral systems are typical for federal States and it is therefore not surprising that the Bosnia and Herzegovina Constitution opts for two chambers. However, the usual purpose of the second chamber in federal States is to ensure a stronger representation of the smaller entities. One chamber is composed on the basis of population figures while in the other either all entities have the same number of seats (Switzerland, USA) or at least smaller entities are overrepresented (Germany). In Bosnia and Herzegovina this is quite different: in both chambers two-thirds of the members come from the Federation of Bosnia and Herzegovina, the difference being that in the House of Peoples only the Bosniacs and Croats from the Federation and the Serbs from the Republika Srpska are represented. The House of Peoples is therefore not a reflection of the federal character of the State but an additional mechanism favouring the interests of the constituent peoples. The main function of the House of Peoples under the Constitution is indeed as the chamber where the vital interest veto is exercised.
36. The drawback of this arrangement is that the House of Representatives becomes the chamber where legislative work is done and necessary compromises are made in order to achieve a majority. The role of the House of Peoples is only negative as a veto chamber, where members see as their task to exclusively defend the interests of their people without having a stake in the success of the legislative process. It would therefore seem preferable to move the exercise of the vital interest veto to the House of Representatives and abolish the House of Peoples. This would streamline procedures and facilitate the adoption of legislation without endangering the legitimate interests of any people. It would also solve the problem of the discriminatory composition of the House of Peoples.
The collective Presidency
37. Article V of the Constitution provides for a collective Presidency with one Bosniac, one Serb and one Croat member and a rotating chair. The Presidency endeavours to take its decisions by consensus (Article V § 2 (c)). In case of a decision by a majority, a vital interest veto can be exercised by the member in the minority.
38. A collective Presidency is a highly unusual arrangement. As regards the representational functions of Head of State, these are more easily carried out by one person. At the top of the executive there is already one collegiate body, the Council of Ministers, and adding a second collegiate body does not seem conducive to effective decision-making. This creates a risk of duplication of decision-making processes and it becomes difficult to distinguish the powers of the Council of Ministers and of the Presidency. Moreover, the Presidency will either not have the required technical knowledge available within ministries or need substantial staff, creating an additional layer of bureaucracy.
39. A collective Presidency therefore does not appear functional or efficient. Within the context of Bosnia and Herzegovina, its existence seems again motivated by the need to ensure participation by representatives from all constituent peoples in all important decisions. A single President with important powers seems indeed difficult to envisage for Bosnia and Herzegovina.
40. The best solution therefore would be to concentrate executive power within the Council of Ministers as a collegiate body in which all constituent peoples are represented. Then a single President as Head of State should be acceptable. Having regard to the multi-ethnic character of the country, an indirect election of the President by the Parliamentary Assembly with a majority ensuring that the President enjoys wide confidence within all peoples would seem preferable to direct elections. Rules on rotation providing that a newly elected President may not belong to the same constituent people as his predecessor may be added.
...
74. In the present case, the distribution of posts in the State organs between the constituent peoples was a central element of the Dayton Agreement making peace in Bosnia and Herzegovina possible. In such a context, it is difficult to deny legitimacy to norms that may be problematic from the point of view of non-discrimination but necessary to achieve peace and stability and to avoid further loss of human lives. The inclusion of such rules in the text of the Constitution [of Bosnia and Herzegovina] at that time therefore does not deserve criticism, even though they run counter to the general thrust of the Constitution aiming at preventing discrimination.
75. This justification has to be considered, however, in the light of developments in Bosnia and Herzegovina since the entry into force of the Constitution. Bosnia and Herzegovina has become a member of the Council of Europe and the country has therefore to be assessed according to the yardstick of common European standards. It has now ratified the [European Convention on Human Rights] and Protocol No. 12 [thereto]. As set forth above, the situation in Bosnia and Herzegovina has evolved in a positive sense but there remain circumstances requiring a political system that is not a simple reflection of majority rule but which guarantees a distribution of power and positions among ethnic groups. It therefore remains legitimate to try to design electoral rules ensuring appropriate representation for various groups.
76. This can, however, be achieved without entering into conflict with international standards. It is not the system of consensual democracy as such which raises problems but the mixing of territorial and ethnic criteria and the apparent exclusion from certain political rights of those who appear particularly vulnerable. It seems possible to redesign the rules on the Presidency to make them compatible with international standards while maintaining the political balance in the country.
77. A multi-ethnic composition can be ensured in a non-discriminatory way, for example by providing that not more than one member of the Presidency may belong to the same people or the Others and combining this with an electoral system ensuring representation of both Entities. Or, as suggested above, as a more radical solution which would be preferable in the view of the Commission, the collective Presidency could be abolished and replaced by an indirectly elected President with very limited powers.
...
80. The House of Peoples is a chamber with full legislative powers. Article 3 of Protocol No. 1 to the [European Convention on Human Rights] is thereby applicable and any discrimination on ethnic grounds is thereby prohibited by Article 14 of the [Convention]. As to a possible justification, the same considerations as with respect to the Presidency apply. While it is a legitimate aim to try to ensure an ethnic balance within Parliament in the interest of peace and stability, this can justify ethnic discrimination only if there are no other means to achieve this goal and if the rights of minorities are adequately respected. For the House of Peoples it would for example be possible to fix a maximum number of seats to be occupied by representatives from each constituent people. Or, as argued above, a more radical solution which would have the preference of the Commission, could be chosen and the House of Peoples simply be abolished and the vital national interest mechanism be exercised within the House of Representatives.”
The Opinion on different proposals for the election of the Presidency of Bosnia and Herzegovina (CDL-AD(2006)004 of 20 March 2006), in the relevant part, provides:
“1. By letter dated 2 March 2006 the Chairman of the Presidency of Bosnia and Herzegovina, Mr Sulejman Tihić, asked the Venice Commission to provide an Opinion on three different proposals for the election of the Presidency of this country. This request was made in the framework of negotiations on constitutional reform between the main political parties in Bosnia and Herzegovina. The issue of the election of the Presidency remains to be resolved in order to reach agreement on a comprehensive reform package.
...
Comments on Proposal I
8. Proposal I would consist of maintaining the present rules on the election and composition of the Presidency, with one Bosniac and one Croat elected from the territory of the Federation and one Serb elected from the territory of Republika Srpska. In its [Opinion on the constitutional situation in Bosnia and Herzegovina and the powers of the High Representative] the Commission raised serious concerns as to the compatibility with Protocol No. 12 to the European Convention of Human Rights of such a rule, which formally excludes Others as well as Bosniacs and Croats from Republika Srpska and Serbs from the Federation from being elected to the Presidency. Maintaining this rule as it stands should therefore be excluded and Proposal I be rejected.
Comments on Proposal II
9. Proposal II, which is not drafted as text to be included in the Constitution but as a summary of possible constitutional content, maintains the system of directly electing two members of the Presidency from the Federation and one from Republika Srpska, however without mentioning any ethnic criteria for the candidates. The de jure discrimination pointed out in the Venice Commission Opinion would therefore be removed and adoption of this proposal would constitute a step forward. The Proposal also includes a rotation of the President of the Presidency every 16 months. Within the logic of a collective Presidency, this appears as a rational solution.
10. By contrast, the Proposal lacks clarity as to the pluri-ethnic composition of the Presidency. The collective Presidency was introduced, and supposedly will now be maintained, in order to ensure that no single State organ is dominated by a representative of a single constituent people. As it stands, under the proposal it would be possible to, for example, elect two Bosniacs from the Federation to the Presidency. Legally, this drawback could be remedied in the framework of the Proposal by providing that not more than one member of the Presidency may belong at the same time to the same constituent people or the group of Others. It is the understanding of the Commission that the intention is indeed to include such a provision in the Constitution in case this proposal is adopted.
11. However, the problem would result of having to possibly exclude from the Presidency candidates who have received a higher number of votes. In the Federation it is quite possible that two Bosniacs would attain the highest number of votes. In this case, a candidate who obtained more votes would have to be barred from the Presidency in favour of a candidate who obtained fewer votes. These issues should be regulated clearly at the level of the Constitution and not be left to ordinary law.
12. As a further drawback, de facto Bosniacs and Croats from the Republika Srpska and Serbs from the Federation would also continue to have no realistic possibility to elect a candidate of their preference.
13. Furthermore, the election of the Head of State would continue to take place on an Entity basis while it would be desirable to move it to the State level as part of the overall approach of strengthening the State.
14. As a minor issue, the proposal would also allow members of the Presidency to hold a leadership position in a political party. This does not seem in line with the overall aim of constitutional reform of transforming the Presidency from an executive body into a (collective) Head of State.
15. To sum up, Proposal II is a clear improvement with respect to the present constitutional situation. However, it has a number of drawbacks, including the risk that candidates with less votes than others are elected and it does not contribute to the overall aims of the constitutional reform of moving power to the Council of Ministers and strengthening the State level.
Proposal III
16. Proposal III differs more markedly from the present constitutional situation by introducing a complicated procedure of indirect elections for the Presidency. As set forth above, the main preference of the Commission is for the indirect election of a single President with reduced powers. But also in the case of a collective Presidency, the Commission maintains its preference for indirect elections.
17. The reason is, first of all, that one of the main aims of the constitutional reform would be to reduce the powers of the Presidency and to concentrate executive power in the Council of Ministers. This change will be more difficult to bring about if the Presidency does have the legitimacy of a direct popular vote.
18. Moreover, in an indirect election it is easier to devise mechanisms ensuring the desired pluri-ethnic composition of the Presidency. It offers more possibilities for inter-ethnic cooperation and compromise while direct elections for de facto separate ethnic slots provide an incentive to vote for the person considered as the strongest advocate of the respective constituent people and not for the candidate best suited to defend the interests of the country as a whole.
19. Finally, the Proposal moves the election to the State Parliament. It is indeed desirable and in line with the overall aim of strengthening the State to have the election of the Head of State at this level.
20. From the point of view of the overall approach, Proposal III therefore seems preferable. There are nevertheless some drawbacks.
21. First of all, the proposal seems complicated with too many steps and possibilities for stalemate. Nominations can be put forward by members of the House of Representatives or the House of Peoples, the selection of the candidates takes place by the three separate ethnic caucuses in the House of Peoples and thereafter the slate of candidates has to be confirmed both by the three caucuses in the House of Peoples and by the House of Representatives.
22. Within the parameters of the proposal, it would seem preferable to have a simpler procedure with more focus on the House of Representatives as the body having direct democratic legitimacy derived from the people as a whole. The possibility to nominate candidates should be reserved to members of the House of Representatives, selection among these candidates could take place in the three separate ethnic caucuses of the House of Peoples to ensure that the interests of all three constituent peoples are respected and the slate of candidates would have to be confirmed by the majority of the composition of the House of Representatives, ensuring that all three members have legitimacy as representatives of the people of Bosnia and Herzegovina as a whole.
23. In addition, it should be clarified how the positions of the President and Vice-Presidents are to be distributed. As it stands, Proposal III leaves this important decision implicitly to backroom dealing between the three ethnic caucuses since a slate identifying President and Vice-Presidents has to be submitted to the House of Representatives, while no indication is provided on how this choice has to be made. This seems the worst possible solution and likely to lead to stalemate. The rotation envisaged by Proposal II seems more feasible.
24. There are also other aspects of Proposal III which are not in accordance with the preferences of the Venice Commission. In its above-mentioned Opinion, the Commission argued in favour of abolishing the House of Peoples. Giving it a strong role in the selection of the Presidency cannot therefore be considered a positive step. The role of ethnic caucuses makes the election of candidates not belonging to a constituent people extremely unlikely. This is however not peculiar to this Proposal but reflects the political situation. The proposal at least ensures that the representatives of the Others in the House of Representatives will take part in the vote and that Serbs from the Federation and Bosniacs and Croats from Republika Srpska are no longer disadvantaged since their representatives in the State Parliament will be able to vote for the candidates of their choice.
25. Even in the framework of a collective Presidency, solutions for indirect elections could be devised, which would appear preferable. For example, within the House of Representatives, slates of three candidates not coming from the same constituent people or the group of Others could be nominated and the vote could take place between such slates. This would nevertheless be a different proposal and not an amendment to Proposal III.
26. To sum up, Proposal III is also a clear improvement with respect to the present situation. If it were to be adjusted as suggested in paragraphs 22 and 23, it would appear suitable as a solution (although not an ideal one) for the first stage of constitutional reform.
Conclusions
27. In conclusion, the Commission strongly welcomes that the political parties in Bosnia and Herzegovina have found the courage to try adopting a comprehensive constitutional reform before the forthcoming elections in October 2006. It acknowledges that a reform adopted at this stage can have an interim character only, as a step towards the comprehensive reform the country clearly needs.
28. With respect to the three proposals submitted to the Commission, adoption of the first proposal could only be regarded as a failure of constitutional reform on this issue and should be excluded. By contrast, both Proposal II and Proposal III deserve, subject to some additions and amendments, to be considered at the present stage as important steps forward, but by no means as ideal solutions.
29. Between Proposal II and Proposal III, the Commission would – though not without hesitation – give preference to Proposal III, subject to some adjustments as indicated above. An indirect election in line with the aim of the constitutional reform of reducing the powers of the Presidency makes it easier to ensure a balanced composition of the Presidency and thereby corresponds better to the raison d’être of this – unusual – institution. The Proposal also moves the election to the State level, in accordance with the overall aim to strengthen the State of Bosnia and Herzegovina. However, sight should not be lost of the ultimate aim of constitutional reform in this area: having in future a single President elected in a manner ensuring that he or she enjoys trust beyond the ethnic group to which he or she belongs.”
The relevant part of the Opinion on the draft amendments to the Constitution of Bosnia and Herzegovina (CDL-AD(2006)019 of 12 June 2006) provides as follows:
“1. By letter dated 21 March 2006 the Chairman of the Presidency of Bosnia and Herzegovina, Mr Sulejman Tihić, asked the Venice Commission to give an Opinion on the text of the agreement on the modalities of the first phase of constitutional reform reached by the leaders of political parties in Bosnia and Herzegovina on 18 March 2006. Since the constitutional reform has to be adopted urgently in order to make it possible to take it into account at the parliamentary elections scheduled for October 2006, he expressed the wish to receive the Opinion of the Venice Commission ‘shortly’.
...
Amendment II to Article IV of the Constitution on the Parliamentary Assembly
...
22. The main aim of the Amendment is to move from a bicameralism with two equal chambers to a new system where the House of Peoples ... would have only limited powers with a focus on the vital national interests veto. The new structure of the Article, systematically putting the House of Representatives ... first, reflects this aim. The reform would be a step in the direction of the Venice Commission recommendation to abolish the [House of Peoples] and to streamline decision-making within the State institutions.
...
24. Sub-section (d) would increase the number of members of the [House of Peoples] from 15 to 21. The justification of the increase in the membership of this House is less apparent since its powers are greatly reduced. Nevertheless, this is an issue entirely within the discretion of the national authorities. If they feel that this increase is required to ensure that the House adequately represents the political spectrum, this step seems justifiable.
25. More problematic is the circumstance that membership in this House remains limited under sub-section (d) to people belonging to one of the three constituent peoples. In its Opinion [on the constitutional situation in Bosnia and Herzegovina and the powers of the High Representative] the Venice Commission noted that the previous composition of this House along similar lines seemed to contradict Article 14 of the [European Convention on Human Rights] in conjunction with Article 3 of [Protocol No. 1].
26. Following the reform the House of Peoples would however no longer be a full legislative chamber but a body dealing mainly with the vital national interests veto. It seems therefore questionable whether Article 3 of [Protocol No. 1] and thereby Article 14 of the [Convention] would still be applicable. The problem of the compatibility of this provision with Protocol No. 12 [to the Convention] remains however. In the absence of any case-law on this Protocol, it can be interpreted only with prudence. ...
27. In the present case the legitimate aim could be seen in the main role of the House as a body in which the vital national interests veto is exercised. The [Bosnia and Herzegovina] Constitution reserves the right to exercise this veto to the three constituent peoples and does not give it to the Others. From that perspective it would not seem required to include ‘Others’ in the composition of this House. The other responsibilities of the House, to participate in the election of the Presidency and to approve constitutional amendments – though not beyond criticism –, do not lead to a different result. They show that the function of the [House of Peoples] is to be a corrective mechanism, ensuring that the application of the democratic principle reflected in the composition of the [House of Representatives] does not disturb the balance among the three constituent peoples. The need for such a mechanism seems still to be felt in [Bosnia and Herzegovina]. In that case it seems possible to regard this need as a legitimate aim justifying an unequal treatment of Others in respect to representation in the [House of Peoples].
...
Amendment III to Article V of the Constitution on the Presidency
43. The main aim of the Amendments is to strengthen the powers of the Council of Ministers and increase its efficiency and reduce the role of the Presidency. This is entirely in line with the Opinion [on the constitutional situation in Bosnia and Herzegovina and the powers of the High Representative] of the Venice Commission. In addition, the Commission would have preferred having a single President instead of a collective Presidency. This does however not seem politically possible at the moment. Nevertheless Amendment III takes a first step in this direction.
...
46. The Venice Commission adopted an Opinion on the three alternative proposals for electing the Presidency at its last session (CDL-AD(2006)004). It would serve no purpose to re-open this discussion at the present moment. The absence of a dead-lock breaking mechanism if the [House of Representatives] refuses to confirm the proposal of the [House of Peoples] is however a concern.
...”
23. The European Commission against Racism and Intolerance (ECRI) is the Council of Europe’s independent human rights monitoring body specialised in combating racism, racial discrimination, xenophobia, anti-Semitism and intolerance. In its General Policy Recommendation No. 7, adopted on 13 December 2002, ECRI defines racism as “the belief that a ground such as race, colour, language, religion, nationality or national or ethnic origin justifies contempt for a person or a group of persons, or the notion of superiority of a person or a group of persons”.
24. In a report concerning the general elections held in 2006, the OSCE Office for Democratic Institutions and Human Rights, the lead agency in Europe in election observation, held as follows:
“The 1 October general elections in Bosnia and Herzegovina were the first elections since the 1995 Dayton Agreement to be fully administered by the Bosnia and Herzegovina authorities. The manner in which these elections were conducted was generally in line with international standards for democratic elections, although further efforts are needed, particularly with regard to the vote count. Therefore, overall, the elections represented further progress in the consolidation of democracy and the rule of law. However, it was regrettable that, due to constitutional ethnicity-based limitations to the right to stand for office, the elections were again in violation of Protocol No. 12 to the European Convention on Human Rights (ECHR) and of the commitments made to the Council of Europe, as well as Article 7.3 of the OSCE 1990 Copenhagen Document.”
25. In 2008 Bosnia and Herzegovina signed and ratified a Stabilisation and Association Agreement with the European Union and thereby committed itself to addressing the European Partnership priorities. One of the key priorities for Bosnia and Herzegovina, expected to be accomplished within one to two years, is to “amend electoral legislation regarding members of the Bosnia and Herzegovina Presidency and House of Peoples delegates to ensure full compliance with the European Convention on Human Rights and the Council of Europe post-accession commitments” (see Annex to Council Decision 2008/211/EC of 18 February 2008 on the principles, priorities and conditions contained in the European Partnership with Bosnia and Herzegovina and repealing Decision 2006/55/EC, Official Journal of the European Union L 080 (19 March 2008)).
On 14 October 2009 the European Commission adopted its annual strategy document explaining its policy on enlargement. On the same date the 2009 progress reports were published, in which the Commission services monitor and assess the achievements of each of the candidate countries and potential candidates (such as Bosnia and Herzegovina) over the last year.
VIOLATED_ARTICLES: 14
P1
VIOLATED_PARAGRAPHS: P1-3
